                               UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF NORTH CAROLINA

                                 Civil File No. 5:18-CV-508-FL



ROBERT EDWARD OEHMAN, JR.,                    )
TRUSTEE OF THE ROBERT EDWARDS                 )
OEHMAN REVOCABLE TRUST;                       )
CHARLOTTE TEICHMAN OEHMAN,                    )
TRUSTEEE OF THE CHARLOTTE                     )
OEHMAN TEICHMAN REVOCABLE                     )
TRUST; CHARLES H. MUNN and wife               )
JUDY C. MUNN; and GRAHAM                      )    ORDER GRANTING LEAVE OF             1


L YTHGOE and wife KATHRYN                     )    COURT TO FILE IN PAPER FORM
                                                                             I
LYTHGOE,                                      )                                        j
                                                                                       I

                                              )
              Plaintiffs,                     )
                                              )
    ~                                         )
                                              )
CONCERT MACGREGOR DOWNS, LLC,                 )
                                              )
              Defendant.




THE COURT having reviewed and considered Plaintiffs' counsel's Motion for Leave of Court
to File in Paper Form and pursuant to Local Rule 5.3(b)(4) grants Joshua D. Hansen Leave
                                                                                       i
of Court to File all notices, motions, responses and other papers in this cause in paper form
for a period of 30 days from the date entered below or until Counsel is has been app~oved
and registered to use the CM/EFC system, whichever is sooner.



                            5th       December
                                      xxxxxxxxx 2018.
This Order entered this the __ day of November,




                                                   Hon. Louise W. Flanagan
                                                   District Court Judge
